Chase, Ch. J.
delivered the opinion of the court. It-appears to the court, that the bond dated the 28th of De-, cember 1777, from William Andrew to Robert Saunders, and wife, for the specific execution of which the bill was filed, has been well and sufficiently proved. The letter-written by Andrew to Saunders, dated Ihe 20th of October 1773, shows the foundation on which the bond was executed, and exempts it from suspicion of fraud, or illicit contrivance. The bond may be considered as the fulfilment of the promise, made to the daughter, contained in ■that letter, and is strongly corroborated by the exhibits Z and R. The conflicting interests which prevailed in thcfamily on the death of Andrew, the disputes consequent, thereon, and contrivances formed by the parties to get as much of his property as could be obtained- in the general scramble, have exhibited a scene of iniquity and corruption seldom brought to the view of a court of justice.
The conduct of Saunders, altho’highly reprehensible, in the methods adopted and pursued by him éq get a confirmation of his wife’s right to the lands in question, or tq, secure it to himself, cannot defeat or diminish the wife’s equitable right and interest thus acquired by her father’s letter, confirmed by the possession given pursuant thereto, and by his bond to Saunders.
And for these reasons the court do reverse the decree- of the Chancellor, with costs to the appellants; and do decree., order and adjudge, that Simpson and wife, by a good and sufficient conveyance in'law, do grant, convey and make over, to Elizabeth Saunders, and her heirs, for ever, the, *87'■siidb «ailed Smith’s Discovery and Jones’s inheritancej and that Simpson and wile be perpetually enjoined from pi'uceeding at law on the judgment in ejectment obtained 'by them against Saunders and wife.
DEGREE Ii.RYEE.SED, &C.